﻿
I bring greetings from the Government and people of Grenada. My delegation joins in the many eloquent expressions of confidence and trust reposed in the President's great diplomatic and interpersonal skills as he presides  with unparalleled confidence and competence over the deliberations of the forty-fourth session of the General Assembly. Additionally, ray delegation places on record our admiration and esteem for the former Foreign Minister of Argentina, Mr. Dante Caputo, for his outstanding conduct of the forty-third session of the United Nations General Assembly.
The ray of light that burst forth on the international scene during the closing days of the forty-third session of the General Assembly gives hope that, as the curtain continues to rise on the Assembly's forty-fourth session, international peace and goodwill can be sustained, to the end that nations will increase their trust in one another and feel safer end more secure in their deliberations and interactions.
The Secretary-General of the United Nations, an ardent advocate of peace, has, during his extensive travels to many geographical regions, advanced the peace process by his quiet, effective and skilful diplomacy. It is now left to the national leaders and those who walk the corridors of power to sail with the favourable wind that is blowing and the favourable tide that is flowing in the direction of international peace and security. To quote the Secretary-General in his recent address to the summit of the Non-Aligned Movement in Belgrade "Never before in the history of the Non-Aligned Movement was there the fluidity in international affairs that we see today." That fluidity in international affairs so eloquently described by Mr. Perez de Cuellar gives hope for the peaceful resolution of erstwhile conflicts in many areas of the world where, lately, signs of peace have emerged for the greater good.
The three-dimensional aspect of the conflict in the region of southern Africa - namely, the question of Namibia, the destabilization of the front-line
States, and the vicious, diabolical and institutionalised practice of racism, apartheid - is beginning to shows signs of that fluidity to which the Secretary-General referred.
Namibia is the best example. This last African colony, please God, will soon throw off the shackles of colonialism and take its place in the community of independent nations, where it rightfully belongs. The prospect of independence for Namibia came closer in December 1988 here at the United Nations when, in impressive ceremonies, a bilateral agreement was signed by Cuba and Angola to allow for the phased withdrawal of Cuban troops from Angola. Similarly, a tripartite agreement was signed by Cuba, Angola and South Africa by which South Africa undertook to withdraw its forces from Namibia in like manner. This enabled the Secretary-General of the United Nations to establishment and dispatch the United Nations Transition Assistance Group and the United Nations Angola Verification Mission to the region, in accordance with Security Council resolution 626 (1988), of 20 December 1988, thereby implementing the Security Council's overall plan for Namibia enclosed in its resolution 435 (1978).
The initial difficulties and frustrations encountered since 1 April, when the United Nations team arrived in Namibia, should be worked out in a spirit of determination and goodwill on all sides to ensure Namibia's independence at the appointed time. We cannot afford to defer this to another time. To paraphrase the immortal William Shakespeare, there is a tide flowing in the direction of independence) if missed, it will cause misery in the lives of a gallant and determined people. Now is the accepted time. New is the time for Namibia's deliverance from oppressive forces. Now is the time to bring glad tidings to the poor, to proclaim liberty for captives and to give release to prisoners. If Namibia succeeds, it will create a psychological climate that will hasten the pulling-down of the odious, wicked and outdated practice of apartheid and its attendant pressures on the front-line States. The attention of the entire international community is focused on South Africa to see whether its new President is capable of ushering in the new society he has promised, or whether his so-called new approach is a mere tactical manoeuvre to consolidate his hold on power. The Government and people of Grenada, and history, will judge President De Klerk by his conduct rather than by his words. In any event, the writing is on the wall for all to see, even the architects and proponents of that barbarous practice.
An integral and significant dimension of the situation in South Africa is the continued detention of Nelson Mandela, the undisputed leader of the majority of the people of that country. It is immoral and a display of cowardice on the part of the South African Government to attempt to pursue negotiations with Mandela at this time with a view to resolving the problems which beset the country. The bargaining power is clearly unequal.
He therefore call on the South African Government to release him unconditionally now to facilitate meaningful dialogue between the parties in dispute. Mandela must be capable of forming an entirely free and unfettered judgement, totally independent of any measure of control.
The recently concluded Paris Conference on Cambodia, while not removing all the obstacles to peace, nevertheless gives hope that peace is possible in that region. That is borne out by the fact that the Cambodian parties accepted the Secretary-General's idea of organizing a preliminary fact-finding mission to gather on-site technical data to facilitate further substantive discussion in the pursuit of peace.
The problem in the Korean peninsula, a legacy of the Second World War and its aftermath, is a perfect example of how rivalry between great Powers, away from their borders but on the borders of far-away neighbours, can divide a once closely knit and industrious people, linked by consanguinity, affinity and cultural e elation ship.
The recent proposal made by President Roh Tae Hoc of the Republic of Korea to the National Assembly that North and South Korea adopt the national community charter in order to form a Korean commonwealth between the two Koreas offers much hope as an interim association in preparation for national unification. It is hoped that, with continued dialogue and constant contact between North and South Korea, the way will be cleared for the adoption of the charter by 15 August 1990 - the forty-fifth anniversary of the unnatural Korean division or dichotomy - thereby creating once again one nation, one people of remarkable talent and industry. If this proposal does not gain acceptance, there should be no impediment to admission to membership in the community of nations of the Republic of Korea and North Korea.
In Western Sahara, the peace plan submitted by the Secretary-General and the head of the Organization of African Unity, followed by the Secretary-General's proposal for the establishment of a technical commission to implement the proposal, has been well received by Morocco and the POLISARIO Front. high-level meetings between the two parties have been taking place through the good offices of the Secretary-General, and it is hoped that with goodwill on all sides the settlement that has long eluded us will finally be cornered and achieved.
In much the same way, the communal talks in Cyprus, though at a crucial stage, offer hope for peaceful settlement with the help of the Secretary-General and his Representatives. In the interim, the United Nations Peace-keeping Force in Cyprus deserves the full support of the international community as it strives to provide a buffer and maintain the peace between the Greek and Turkish communities.
The Geneva Agreement of 14 April 1988 which paved the way for the withdrawal of foreign forces from Afghanistan was a promising step towards a peaceful settlement, and while intermittent attacks still continue the level of conflict is considerably diminished and there is reduced human suffering. This is therefore an opportune time for the international community to seize upon that initiative and to do everything necessary to ensure a permanent end to the fighting and the commencement of a level of dialogue that could pave the way to a negotiated political solution. In that connection, my delegation wishes to congratulate the Prime Minister of Pakistan for the contribution contained in her recent statement on the Afghan question. In the Middle East, the cease-fire in the Iran-Iraq war which took effect slightly more than a year ago is still holding, despite occasional charges and counter-charges on both sides. There is therefore more promise for the full implementation of Security Council resolution 598 (1987) for the restoration of stability and security in the region.
I wish, however, to remind the assembly of the unending plight of the members of the Bahai faith in Iran and the continuing deprivation of their sacred right of freedom of worship. I am informed that since the end of the forty-third session there has been a small measure of improvement in the attitude of the Iranian Government. But Bahais are still being denied the freedom to profess their religion; they are not permitted to meet as a community or to have a place of worship; their administrative institutions are banned; their properties are still being confiscated; and their holy places, sacred to the entire world-wide Bahai community, are still sequestered or are being destroyed.
This continuing religious and social persecution cries out for redress and threatens the fragile peace secured by the cease-fire. The United Nations must therefore address the problem seriously and urgently if we are to avoid a return to the recent instability in that country.
The Arab-Israeli conflict over the future of the Palestinians continues to be one of the major stumbling blocks in our efforts to find acceptable solutions to international disputes and to secure peace universally. But the Palestine National Council, meeting in Algiers, and the historical Geneva meeting of the United Nations General Assembly that followed it, brought new hope for a breakthrough, and it was with great expectation that we looked to 1989 for some positive movement towards a real and lasting settlement. It is therefore with some measure of disappointment that ray delegation notes that there has been no appreciable movement of the peace process and that at best the present position can only be described as being one of cautious optimism. But we nut continue our search for an acceptable solution we must not tire or falter. The stakes are too high and the consequences of failure too dangerous. We must therefore persevere to the very end.
The situation in Lebanon, too, continues to be a cause for great concern. The sovereignty, territorial integrity and political independence of that State Member of the United Nations continues to be trampled upon by an array of military forces - some foreign, some local, aid the senseless destruction of human lives and property continues unabated. The United Nations has a duty, through this body and the Security Council, to give serious and immediate consideration to the matter with a view to finding an urgent solution to the problem and restoring peace and stability to that troubled land.
In Central America, the five Presidents are tirelessly seeking to find a peaceful solution for a decade of conflict in the region. We commend them for their efforts to achieve their own negotiated settlement of the conflict, thereby fulfilling their aspirations to command respect and to exercise their independence, sovereignty and self-determination. In Panama, however, the situation has deteriorated and the people continue to be denied their God-given right to elect a Government of their choice. The strong-arm tactics of one man called the tune, to the prejudice of the vast majority of the population. The United Nations has a duty to speak out forcefully against that system and to do all that it can to help correct that situation. My delegation subscribes to the view that the implementation of the Esquipulas II Agreement offers the best hope for peace in the region. The agreement can be buttressed by the United Nations reconnaissance mission, now on the spot in the region, for the purpose of verification and monitoring of the electoral process, to be followed by repatriation and resettlement by the United Nations High Commissioner for Refugees of the displaced persons and families.
Central to the peace process in Central America is the humanitarian request which tine five Presidents made and the General Assembly approved as the special plan of economic co-operation for Central America.
Additionally, the recent International Conference on Central American Refugees, held in Guatemala City in May, signalled the good intentions in the region and in the international community for peace and national reconciliation.
The social, economic and political situation in Central America and in many developing countries is aggravated by the external debt problem, which has become a millstone around the necks of brave and valiant people who are experiencing economic strangulation as a way of life.
The situation in Haiti is of particular concern to ray country, as it should be to all our neighbours in the hemisphere. Haiti is the oldest black republic on the face of the earth and, except for the United States of America, it is the oldest sovereign State in this hemisphere, having attained the status in 1804. Grenada has a special affinity with Haiti because the revolutionary leader and king of
Haiti, Henri Christophe, was born in Grenada. The Government and people of Grenada are pleased to see the high-level delegation of Caribbean Foreign Ministers visit Haiti for the purpose of ascertaining first-hand information, which will aid Caribbean Community (CAR1C0M) Heads of State to offer help if so requested. My delegation hopes that there will be prompt issuance of an electoral calendar, as promised, that concrete steps will be taken to ensure free and fair lections, that there will be a smooth and easy transition to democracy, and that there will be successful co-operative management of the affairs of Haiti, which illuminated the hemisphere with revolutionary light and fervour.
On every occasion for the past four years, that my delegation has addressed the subject of external debt we have advanced the idea that a more practical course must be found to bring relief to debtor countries. While the repayment of debt is the legal and moral responsibility of the debtor, debt relief, in view of the prevailing third-world economic situation, should be given humane and moral consideration by the creditors.
My delegation commends those creditor nations which are beginning to exercise this consideration by either forgiving or reducing the debt obligation. Such a positive step will reduce the social and economic frustrations and hardships that threaten the very stability and security of many debtor countries. In the ease of my region, the narrow base of our economies and the specific character of our external debt, primarily to multilateral institutions, emphasize the need for programmed debt reduction. This is the only way to ensure that the necessary financial means are available for investing in our generation's future and for putting in place the necessary infrastructure upon which that future is to be built.
At the forty-third session of the General Assembly I had occasion to invoke the peculiar plight of small island developing countries. It would be remiss of me not to reiterate, at this forty-fourth session, the concerns then expressed.
especially in the light of the devastation that hurricane Hugo recently wrought on three sister Caribbean States, namely, Antigua and Barbuda, Dominica and St. Kitts and Nevis, as well as Montserrat and other territories in the region.
Indeed, at the forty-third session, in its resolution 43/189, entitle "Specific measures in favour of island developing countries", the General Assembly acknowledged the specificity of Member States in that category. There must, however, he effective implementation of paragraphs 10 and 11 of resolution 43/189. In fact, meaningful follow-through in the matter of "specific measures' entails actively engaging the United Nations Conference on Trade and Development (UNCTAD), as well as various agencies of the United Nations system, at the level of financial measures, funding or operational activities. The results of the inter-agency framework to be identified by the Secretary-General must be translated into concrete action.
This session of the General Assembly Is taking place on the threshold of the final decade of tills century. It would appear that a sense of urgency has entered the debate regarding the development of the developing world. Thus, during the high level segment of the thirty-sixth session of the Governing Council of the United Nations Development Programme (UNDP) the focus of attention was on the role of the United Nations Development programme in the 1990s. There has been a call for a special session of the General Assembly in April 1990 devoted to international economic co-operation and in particular to the revitalization of the economic growth and development of the developing countries. In yet another forum we are in the throes of formulating what is intended to be an international development strategy for the Fourth United Nations Development Decade, that is, the Decade of the 1990s.
My delegation sincerely hopes that the international community will face up to the challenge of addressing the issues which have been highlighted in the context
of the comprehensive policy review of operational activities of the United Nations system, under item 86 of our agenda.
We in the Caribbean have been engaging in our own stock-taking so that we may be better equipped to answer to the demands and expectations of our peoples in the decade ahead. But our endogenous efforts in the area, inter alia, of human resource development, housing and human settlement, health care, agriculture and industrial development cannot be essayed in a vacuum.
I now wish to reaffirm Grenada's continuing commitment to the United Nations, the organization of American States, the British Commonwealth, the Caribbean Community, the Organisation of Eastern Caribbean States and all other national and international organizations which assist us in achieving our foreign policy objectives, the centrepiece of which is the promotion of peace and brotherhood among members of the global community. We are guided in the pursuit of this objective by the preposition that peace and democracy are inextricably linked, and so it comports with our policy to give moral support to the people who struggle for peace and democracy.
Our penchant for democracy is informed by the recent traumatic episode in our history when we took democracy for granted. On the basis of that experience, we have elected to govern and be governed by a system which, inter alia, demands and guarantees respect for the rights of the human person, provides numerous safeguards under an independent judiciary, allows freedom of expression, affords people an opportunity to participate in the political decision-making process, imposes restraints on dictators of every persuasion and tendency, and yet is capable of accommodating our very many differences and diversities.
This brings me to the consideration of two issues that are potentially capable of mortgaging the future of our youth*, protection of the environment and drug trafficking and drug abuse. Both of these questions were on the agenda of the recently concluded tenth meeting of the Heads of Government of the Caribbean Community - a meeting which my country had the honour of hosting last July.
Man's propensity to self-destruction has heretofore been the object of our concern within the ambit of international warfare. The modern-day scourges of man-propelled degradation of the environment and drug abuse and drug trafficking must be frontally attacked. We must build on the heightened consciousness of the transboundacy nature of the problems and hammer out solutions in keeping with such a focus. In this vein, Grenada fully subscribes to the precepts embodied in the Basle Convention on the Control of Transboundary Movement of Hazardous Wastes and their Disposal, adopted in March 1989.
It is to be noted that, at the meeting of Heads of Government alluded to earlier, we in the Caribbean endorsed proposals to combat drug trafficking submitted by Jamaica and by Trinidad and Tobago. The said proposals have now found expression in two draft resolutions to be considered at this forty-fourth session of the General Assembly. They clearly envisage an active role foe the United Nations in this domain and could be viewed as furthering the objectives of the
United Nations Convention against Illicit Traffic in narcotic drugs and Psychotropic Substances, adopted in Vienna in December 1988.
Last year my delegation congratulated President Reagan and President Gorbachev on their contributions to the lessening of international tensions and urged them to continue their dialogue so that the wind of change blowing over certain regions would increase in intensity and increase to encompass the whole world, bringing greater understanding and tolerance among its peoples. I now wish to congratulate President Bush for his contribution to the new spirit of detente and rapprochement and to ask him to maintain, with President Gorbachev, a level of dialogue that would enable them to achieve the trust and confidence so vital to the relaxation of international tensions. We note with satisfaction and with joy the new political climate in the Soviet Union, Poland, Hungary and Czechoslovakia and in certain parts of Central America and Africa. We note also the recent parliamentary elections in the Soviet Union and in Poland, and the emergence of a Solidarity-led Government in Poland. What a relief to see East Germans being able to cross over into West Germany without being exposed to the threat of death in the process.
There can be no doubt that over the last year, we have made appreciable progress in several fields and in several regions of the world, and that we have come a long way in abating the tensions and the dangers that have so often threatened us with destruction. We must not, however, lower our guard or relax our vigilance, lest we become complacent. Let us rather be ever mindful of the continuing threat posed to the world by three international problems, the drug menace, the debt burden, and the south Africa problem, any one of which could plunge the world into darkness and despair. We must intensify our efforts in the search for new ways of dealing with these problems so we may be able to neutralize and eventually remove the dangers to world peace inherent in their continued existence.
It is my belief, however, that notwithstanding the progress we might make elsewhere in the world, the world will continue to be threatened as long as the South Africa problem remains unresolved. Civilized man must never allow himself to be perceived as having accepted or acquiesced in the continuance of the beastly system of government in South Africa. The time has come when, because of its influence and prestige, the United Nations must speak out more forcefully against apartheid aid initiate the level of dialogue and the kind of action that could lead to an immediate dismantling of the system and the granting to the approximately 26 million black people of that country of the God-given right to choose their own form of government by the exercise of their franchise.
Five years ago, the people of Grenada traded their rifles for the ballot box in a bold attempt to fulfil their aspirations for freedom, an inalienable feature of democratic culture. Today Grenada is at peace with itself aid at peace with democracy. The black majority of South Africa has the right to that same peace and that same democracy, and we have a duty to help them achieve them now.
If we could find the courage to accept the urgent need to act together and with the necessary resolve in seeking solutions to these seemingly intractable problems, then our world might, some day during our lifetime, come to experience aid to enjoy the peace, stability and prosperity that have eluded us for so long.
May God continue to shower His blessings upon us and may He also continue to guide us as we plod out weary way in search of happiness and security.
